Citation Nr: 0009524	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-13 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertensive heart disease.

2.  Entitlement to a compensable evaluation for chronic low 
back syndrome with degenerative disc disease at L5-S1.

3.  Entitlement to a compensable evaluation for rectus muscle 
hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1949 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran's hypertension disability is currently 
manifested by chronic congestive heart failure with limited 
workload no greater than one to three metabolic equivalents, 
and profound symptoms with routing activities of daily 
living.  

2.  The veteran's back disability is currently manifested by 
no tenderness, no muscle spasm, full flexion without pain and 
full rotation without pain, and evidence of degenerative 
arthritis seen on x-ray.  

3.  The veteran's hernia disability is currently manifested 
by a soft, nontender abdomen, with no masses or organomegaly, 
with an upper midline ventral herniation with a 5 centimeter 
diameter defect; and with subjective complaints of 
occasionally mildly pain at the hernia wall.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in of 100 percent for 
hypertensive heart disease is met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7007 
(1999).  

2.  The criteria for a compensable evaluation for chronic low 
back syndrome, with degenerative disc disease is not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5393, 5003 (1999).

3.  The criteria for a compensable evaluation for rectus 
muscle hernia are not met. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.114, Diagnostic Code 7339 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claims for increased 
evaluation are new, well grounded and adequately developed.  
The veteran's assertion that his disabilities have worsened 
is sufficient to state a plausible, well-grounded claim.  See 
Arms v. West, 12 Vet. App. 188, 200 (1999), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1998).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  In particular, disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. 
§§ 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Pertinent regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (1999).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

It is noted that at the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected disabilities, as claimed on this appeal.  


Factual Background

In a December 1977 rating decision, service connection was 
granted for chronic low back syndrome, and a zero percent, or 
noncompensable, evaluation was assigned.  The RO based its 
decision on a June 1977 VA examination report and on service 
records which showed the veteran's complaints of low back 
pain since 1958, with aggravation in 1964 after lifting a 
heavy object.  Service connection was also granted for 
hypertension, and a noncompensable evaluation was assigned.  
The RO based this decision on service medical records which 
showed borderline high blood pressure in 1970 with no 
problems since that time.  On retirement examination, the 
blood pressure as 100/64.  Service connection was granted for 
rectus muscle hernia, for which a noncompensable evaluation 
was assigned.  The RO based its decision in part on service 
records which showed that on retirement examination, the 
veteran had occasional hemorrhoidal tags, which were self 
treated, and asymptomatic.  A combined rating of 10 percent 
was granted for the three noncompensable disability 
evaluations.  

December 17, 1991 records from the United States Air Force 
(USAF) show that the veteran as seen for chief complaint of 
probable combination of hypertension and cardiomyopathy.  
USAF records dated on December 17, 1991 also show that the 
veteran had emergency room transportation and care.  The 
chief diagnosis was pneumonia, and the reason for 
transportation was that the veteran needed intensive care 
unit (ICU) care.  In the assessment section, it was noted 
that the chief problem was a combination of hypertension 
cardiopathy and cor pulmonale.  It was noted that 
hypertension was possibly brought on by pneumonia.  

Private medical records show that on December 20, 1991, the 
veteran was taken to the hospital via ambulance.  Private 
emergency transportation bills are of record.  The ambulance 
report noted myocardial infarction, acute of coronary 
occlusion; and that the veteran sustained an acute stroke or 
myocardial infarction.  Then, on December 20, 1991, the 
veteran was hospitalized privately.  It was noted that he had 
been transferred there for the purpose of cardiac 
investigation and hemodynamic/angiographic investigation of 
heart disease.  He was admitted and discharged on the same 
day.  The final diagnoses were dilated cardiomyopathy; 
congestive heart failure secondary to dilated cardiomyopathy, 
and reactive airway disease.  

From December 27, 1991 to January 10, 1992, the veteran was 
hospitalized at USAF.  The veteran returned on December 27th 
for a transfer and bed rest for cardiomyopathy.  The 
admitting complaint at that time was shortness of breath on 
exertion.  The veteran's hospital course included bed rest 
and diuresis.  His overall condition at discharge was good.  
The discharge diagnosis was dilated cardiomyopathy.  A 
January 9, 1992 record revealed that a coronary angiogram was 
performed while the veteran was hospitalized, and it showed 
normal coronary arteries.  However there was abnormal filling 
pressures of the left and right ventricles with secondary 
pulmonary hypertension.  

A January 1992, private doctor's certificate revealed that 
the veteran had a history of progressive shortness of breath 
to the point of being at rest with it.  The findings were 
noted as being severe dilated cardiomyopathy, and the 
diagnosis was severe dilated cardiomyopathy.  The diagnosis 
was confirmed by echocardiogram, and cardiac angiogram.  It 
was noted that the disability was not the result of and 
occupational disease or an industrial accident.  In the 
section for further comments, the physicians stated that 
"this is a lifelong condition that severely impairs his 
ability to be active."  

January 1992 USAF outpatient treatment records show that the 
veteran was involved in the Coumadin clinic, for his severe 
dilated cardiomyopathy.  Other records from January 1992 
reveal an assessment of severe dilated cardiomyopathy.  

In March 1992, the veteran was seen for follow-up on 
hypertension and cardiomegaly.  The veteran was doing well, 
and was continued on gradually increased walking.  In March 
1992 the assessment was severe dilated cardiomyopathy with 
improving functional capacity.  

At his June 1992 follow-up visit, the veteran was doing well, 
and had no complaints.  The examiner noted that there was 
positive nocturia, and for the gastrointestinal system, there 
were no signs or symptoms.  Blood pressure was 103 over 71.  
The assessments included hypertension well controlled; severe 
dilated cardiomyopathy, stable; trace + stool; and possible 
benign prostatic hypertrophy.

In June 1992, the veteran was asymptomatic with no 
complaints.  The assessment included hypertension well 
controlled; and severe dilated cardiomyopathy, and it was 
noted that the veteran was on Coumadin treatment.  Also in 
June 1992, the veteran initiated a claim for an increased 
evaluation for his service-connected heart condition, based 
upon his need for hospitalization in December 1991.  

USAF records show that in July 1992, the assessment was 
stable.  The assessment of hypertension and severe dilated 
cardiomyopathy was noted in a November 1992 assessment.  
Records show that Coumadin therapy began in January 1992, and 
continued through 1993.  

In January 1993, the assessment included that the veteran had 
hypertension, not well controlled.  

In March 1993, the veteran underwent a series of examinations 
for his service connected disabilities.  Physical 
examination, generally, indicated that the veteran appeared 
well-nourished, well-developed and in good general health.  
He was alert and cooperative.  He did not appear to have any 
joint or extremity pain while standing or walking.  

Regarding hypertension, in the history section, it was 
reported that the veteran had elevated blood pressure in the 
early 1970's, but that his hypertension was intermittent and 
he was not started on antihypertensive medication during the 
1970's or the 1980's.  The veteran's episode of congestive 
heart failure in December 1991 was noted.  When the veteran 
was transferred for further evaluation, he told the examiner 
that his physician, Dr. McFadden, advised the veteran that an 
angiogram did not reveal evidence of severe coronary artery 
disease.  

It was noted that the veteran gave no history of any chest 
pain but stated that he developed dyspnea with moderate 
exertion since developing the congestive heart failure in 
December 1991.  His present medications included Lasix, 
Zestril and Lanoxin.  Vital signs included that the veteran's 
resting blood pressure was 136/80 mmHg.  Examination of the 
heart revealed 84/minute and regular.  There were no murmurs 
or abnormal heart sounds.  No varicosities were present.  The 
shape of the veteran's chest was normal.  Lung fields were 
normal to percussion and auscultation.  No chest wall 
tenderness was present.  

Corresponding x-rays of the chest were attached to the 
report, and findings were incorporated in the impression 
section (see below).  Additionally, it is noted that the 
chest x-rays showed that the heart size was within normal 
limits, and that the proximal pulmonary artery segments were 
mildly prominent and may be related to some degree of 
pulmonary hypertension.

By history it was noted that the veteran developed an episode 
of moderately severe lower back pain following a heavy 
lifting injury in 1964.  Since the 1964 lower back injury, 
the veteran had experienced intermittent lower back pain.  He 
experienced, on average, two to three episodes of lower back 
pain yearly and they were usually of approximately one-week's 
duration.  The lower back pain did not radiate into the lower 
extremities and the episodes of pain were relieved by rest.  

Physical examination of the musculoskeletal, lumbosacral 
spine area revealed that there was no lumbosacral spine 
tenderness, but mild lumbosacral spine muscle was noted.  The 
veteran developed moderate pain over the lower back with 
forward flexion of the lumbar spine to 45 degrees and with 
extension of the lumbar spine to 15 degrees.  He was able to 
fully laterally flex the lumbar spine 40 degrees to the right 
and the left, but developed mild pain over the lower back 
with full flexion to the right and left.  The veteran was 
able to fully rotate the lumbar spine 35 degrees to the right 
and left, but developed mild pain over the lower back with 
full rotation of the lumbar spine to the right and left.  
Straight-leg raising test was negative bilaterally.  Patella 
and Achilles reflexes were within normal limits and equal 
bilaterally.  There was no impairment of right or left lower 
extremity pin-prick sensation or motor strength.  

Corresponding x-rays of the lumbar spine were attached to the 
report, and findings were incorporated in the impression 
section, as stated below.  Additionally, it is noted that x-
rays showed that normal anatomic alignment was maintained.  
There was a small density in the mid portion of the T-12 
vertebral body likely representing a bone island.  On the 
lateral view, there was significant loss of intervertebral 
disc space height at the L5-S1 level compatible with 
degenerative disc disease.  There was also prominent anterior 
osteophyte formation from the inferior vertebral endplate at 
L5.  There was no evidence of spondylolisthesis seen.  There 
were no destructive bony lesions.  The sacroiliac joints were 
intact.  

Examination of peripheral pulses revealed that carotid pulses 
were 3+ bilaterally and without bruits.  The femoral pulses 
were 3+ bilaterally without bruits.  Popliteal pulses were 2+ 
bilaterally.  Posterior tibial pulses were 1+ on the left and 
2+ on the right.  The examiner was unable to palpate a 
dorsalis pedis pulse on the right or the left.  The 
temperature of the veteran's lower extremities was normal and 
no lower extremity ulceration was noted.  Neurologic 
examination revealed that no neurologic deficits were noted.  

By history it was noted that the veteran developed a 
herniation of the abdominal wall in the early 1970's.  The 
veteran reported that the herniation was occasionally mildly 
painful, particularly after eating a large meal.  Physical 
examination of the abdomen indicated that it was soft and 
tender.  There were no masses or organomegaly.  An upper 
midline ventral herniation was noted.  The hernia defect was 
4.0 centimeters in diameter and the area of herniation was 
nontender.  No other abdominal wall herniation was noted.  

In the impression section, the examiner stated that the 
veteran had described having moderate dyspnea after walking 
approximately three blocks.  He had never experienced chest 
pain.  It was noted that the veteran's congestive heart 
failure was believed secondary to coronary artery disease.  
The cause of the persistent dyspnea with moderate exertion 
was believed to be pulmonary emphysema, noted on a chest x-
ray of March 10, 1993.  Second, the examiner noted that the 
veteran gave no history of any myocardial infarctions.  An 
electrocardiogram was ordered as part of this examination.  
Third, the veteran gave a history of intermittent lower back 
pain since a lifting injury in 1964...[t]he cause of the 
veteran's lower back pain was believed to be both chronic 
lumbosacral strain and degenerative joint disease noted on L-
spine x-ray of March 10, 1993.  Fourth, it was noted that he 
had a ventral abdominal wall hernia since the early 1970's as 
described above.  Fifth, the examiner's impression was that 
the veteran was noted to have decreased posterior tibial 
pulses and absent dorsalis pedis pulses bilaterally and those 
findings were believed to represent arteriosclerotic disease 
of the right and left lower extremities.  The veteran did not 
give any history of right or left lower extremity 
claudication.  

In a September 1993 rating decision, an increased evaluation 
for the veteran's service-connected hypertension disorder was 
denied because he was hospitalized for the purpose of cardiac 
investigation without evidence or coronary artery disease 
found, and he did not receive treatment for his service-
connected hypertension.  No increase was granted for the 
service-connected chronic low back syndrome, or the service 
connected hernia disability.  

The remaining outpatient treatment records on file show that 
the veteran was treated from 1994 to 1997.  Noteworthy, is 
that in September 1996, the veteran was seen for routine 
follow-up regarding chronic pulmonary disease.  The 
assessments were cardiomyopathy and chronic obstructive 
pulmonary disease, and increased blood pressure likely 
secondary to cardiac pulmonary disease.  In November 1997, 
the veteran was hospitalized for treatment related to chest 
cold.  In December 1997, it was noted that the veteran had 
dilated cardiomyopathy and end stage chronic obstructive 
pulmonary disease.  

In December 1997, the veteran was evaluated by private 
physician Dr. Ourieff, a specialist in cardiovascular and 
pulmonary diseases.  The veteran was referred by Dr. Larson, 
and the indication for consultation was documented congestive 
heart failure with severe chronic obstructive pulmonary 
disease.  Physical examination revealed that the veteran was 
well-developed, well-nourished and in no acute distress.  The 
physician noted that the blood pressure was 112/74 right arm, 
and 108/70 in the left arm.  The pulse was 88, and rhythm was 
22.  He was afebrile.  Regarding the chest, it was noted that 
it was prominently hyperresonant to percussion.  There was 
markedly prolonged expiratory phase, and there were no 
wheezes, rhonchi or rales.  Regarding the heart, PMI (point 
of maximal impulse) was laterally displaced two finger 
breadths lateral to the midclavicular line in the sixth 
intercostal space.  It was not enlarged or sustained on 
auscultation.  There was regular rate and rhythm.  S1, S2 
were normal.  Summation gallop was heard.  There was probable 
S3 and S4.  There was no obvious murmur.  Regarding the 
abdomen, it was protuberant.  Midline hernia was seen just 
above the umbilicus.  The abdomen was otherwise benign.  
Pulses were 2+.  The extremities were without edema.  

On January 9, 1998, the veteran had a follow-up visit with 
Dr. Ourieff.  The assessment was significant chronic 
obstructive pulmonary disease, and severe right heart 
failure.  

On January 28, 1998, the veteran was evaluated by private 
physician Dr. Hamilton.  Dr. Ourieff asked Dr. Hamilton to 
evaluate the veteran, 67 years of age, for possible 
heart/lung transplantation.  Physical examination revealed 
that the veteran was well-developed and in mild respiratory 
distress at rest with oxygen via nasal cannulae.  He was 
alert and oriented times 3 with appropriate mood and affect.  

Comprehensive cardiovascular examination revealed that the 
skin was without rash.  The physician noted that the veteran 
had tightening of his skin around his lower extremities with 
a few poorly healing ulcers on his shins.  Under the section 
for eyes, it was noted that there was conjunctivae 
noninjected.  Examination of the mouth revealed that oral 
mucosa had mild cyanosis.  The neck was supple without 
adenopathy or thyromegaly.  The jugular venous pressure was 
elevated greater than 15 centimeters above the right atrium 
with a V wave.  Carotids were 2+ without bruits.  For the 
lungs, the physician indicated that there was poor air 
movement throughout with no clear wheezes.  Examination of 
the heart revealed that the left ventricular impulse was 
nondisplaced and nonsustained.  He did have a right 
ventricular lift, II/VI systolic murmur, and no S3.  The 
abdomen was nontender and there was no clear 
hepatosplenomegaly.  It was noted that the extremities were 
not cyanotic but had a tenseness of the skin with 1+ edema.  

The physician stated that review of outside echocardiogram 
revealed normal left ventricular size and systolic function 
with left ventricular ejection fraction of 65 percent, 
massively dilated right ventricle, sever tricuspid 
regurgitation, with estimated pulmonary artery systolic 
pressure greater than 80 mmHg.  The physician stated "we 
just did a quick look echocardiogram confirming the massive 
dilation at approximately 5.0 centimeters by caliper 
measurement and the preserved left ventricular systolic 
function."  

The examination impression was:  1.  Severe pulmonary 
hypertension.  2.  History of emphysema.  3.  Severe right 
ventricular failure secondary to the pulmonary hypertension, 
and 4.  History of previous cardiomyopathy.  In the 
discussion section, the physician stated:

(The veteran) clearly has severe pulmonary hypertension 
now with severe right ventricular failure.  His current 
medical regimen includes Lasix 80 mg. q.d. and Monopril 
30 mg a day as well as Proventil and the home oxygen.  
At this time, he has evidence of decompensated heart 
failure with substantial volume overload.  The etiology 
of his pulmonary hypertension is unclear as it is quite 
uncommon to have this degree of pulmonary hypertension 
in the setting of emphysema.  I would recommend, 
therefore, that he undergo spiral CT scan if his renal 
function is acceptable to rule out thromboembolic 
disease which could potentially be treated with 
anticoagulation, and I would consider some degree of 
collagen vascular work-up beginning with a sedimentation 
rate and ANA....Unfortunately, the standard upper age 
limit for heart/lung transplantation is 50 years-old due 
to complex nature and difficulty of this procedure.  
Also, due to his severe right ventricular dysfunction, 
he would not be able to tolerate double lung 
transplant....

In February 1998 the veteran underwent right heart 
catheterization.  The indications were that the veteran had 
severe emphysema and probable severe pulmonary hypertension 
with biventricular failure.  Right heart catheterization was 
performed in order to assess the veteran's hemodynamic status 
and make plans for further medical therapy.  A February 1998 
chest scan and pulmonary angiogram revealed no evidence of 
pulmonary emboli.  

In a February 1998, follow-up visit with Dr. Ourieff, the 
assessment was documented congestive heart failure, now 
decompensated, with normal left ventricular functional; 
significant chronic obstructive pulmonary disease; and 
pulmonary hypertension with negative work-up.  His blood 
pressure at that time was 100/88, and he had an eleven pound 
weight loss.  In a March 1998 follow-up visit the veteran's 
blood pressure was 100/64.  It was noted that the veteran had 
been evaluated for transplant purposes, and that he was 
deemed not to be a good candidate due to his age.  Due to his 
age and his dramatic pulmonary hypertension, he would require 
a heart/lung transplant, and the same was very rare to come 
by, especially at the veteran's age.  A May 1998 follow-up 
visit revealed that his blood pressure was 90/60.  The 
assessments were documented congestive heart failure now 
compensated with normal left ventricular function; severe 
chronic pulmonary disease; and severe pulmonary hypertension 
with massively dilated right ventricle.  Reversible etiology 
work-up was negative.  

In March 1998, the veteran underwent a series of VA 
examinations.  His history was reviewed and documented.  
Physical examination revealed hat the veteran was well-
nourished, well developed and appeared to be in fair general 
health, according to the examiner.  The examiner indicted 
that the veteran did appear to have dyspnea at rest but 
developed moderate dyspnea with minimal exertion. 

The veteran's resting blood pressure was 98/72 mmHg.  
Regarding the heart, it was 96/m and regular; with no murmurs 
or abnormal heart sounds.  Examination of the chest revealed 
that the veteran's chest was normal.  Lung fields were clear 
to percussion and auscultation.  The abdomen was soft, 
nontender, with no masses or organomegaly.  The veteran was 
noted to have an upper midline ventral herniation with a 5 
centimeter diameter defect.  

Regarding the musculoskeletal system, the following 
information was noted.  Examination of the lumbosacral spine 
revealed that there was no lumbosacral spine tenderness, and 
no lumbosacral muscle spasm noted.  The veteran was able to 
fully forward flex the lumbar spine to 95 degrees without 
pain.  He was able to fully laterally flex the lumbar spine 
40 degrees to the right and left and fully rotate the lumbar 
spine 35 degrees to the right and left without pain.  
Straight leg raising test was negative bilaterally.  Right 
and left leg strength was within normal range for a 62 year 
old male.  No right or left leg sensory deficits were noted.  
Patellar and Achilles reflexes were within normal limits and 
equal bilaterally.  

Examination of peripheral pulses revealed that carotids were 
3+ bilaterally and without bruits; femorals were 3+ 
bilaterally and without bruits.  The examiner noted that he 
was unable to palpate popliteal or posterior tibial pulses.  
The left dorsalis pedis pulse was 1+.  The examiner noted 
that he was unable to palpate a dorsalis pedis pulse on the 
right.  The skin temperature of both lower extremities was 
normal and no lower extremity ulceration was noted.  The 
examiner stated that there were no neurologic deficits noted.  
The skin and endocrine systems were normal.  

In the diagnoses section, the examiner wrote:

1.  Pulmonary hypertension and right sided heart failure 
(cor pulmonale).  EKG of 5/20/98 reveals sinus 
tachycardia (103/m), right axis deviation, right 
ventricular hypertrophy and evidence of an inferior 
infarct, age undetermined.

2.  Chronic obstructive pulmonary disease is believed to 
be the cause of the cor pulmonale (see chest x-ray 
report of 03/10/93).  The veteran did not wish to have a 
chest x-ray at the time of this examination.

3.  Arteriosclerotic disease of the right and left lower 
extremities with calf claudication relieved by rest.  

4.  The veteran sustained a heavy-lifting lower back 
injury in 1964, as noted in the previous Compensation & 
Pension Examination of 1993.  [The veteran] has 
experienced recurrent episodes of lower back pain since 
the 1964 lower back injury and degenerative disc disease 
at the L5-S1 level and degenerative arthritis of the 
lumbar spine are believed to be the cause of the 
veteran's recurring lower back pain (see lumbosacral 
spine x-ray report of 03/10/93).  [The veteran] did not 
wish to have a repeat lumbosacral spine x-ray at the 
time of this examination.

5.  The veteran developed an abdominal wall hernia in 
the early 1970's, as noted in the above history.  [The 
veteran] was noted to have an upper abdominal midline 
ventral hernia at the time of this examination, with a 
hernia defect of 5.0 centimeters in diameter.  The 
veteran states that the ventral wall hernia is 
occasionally mildly painful.  No tenderness was noted at 
the ventral hernia site at the time of this examination.  

In a June 1998 rating decision , the RO granted an increased 
rating, from zero to 10 percent for hypertensive heart 
disease.  The effective date was January 23, 1998.  The 
disabilities of chronic low back syndrome, degenerative disc 
disease, and rectus muscle hernia, remained rated at zero 
percent disabling.  The veteran was notified of the same in 
June 1998.  In July 1998, the veteran submitted a notice of 
disagreement for all issues covered in the June 1998 rating 
decision.  Thereafter, the RO obtained further medical 
evidence from Drs. Hamilton, Ourieff and Larson; some of such 
evidence having been discussed above, and the remainder 
below. 

In September 1998, Dr. Ourieff, wrote a letter to VA.  
Therein he stated that the letter was to inform that the 
veteran was completely and totally disabled, and that he was 
considered to be New York Heart Association functional class 
three to four due to severe right heart failure with cor 
pulmonale in association with pulmonary fibrosis and 
underlying chronic obstructive pulmonary disease.  Dr. 
Ourieff stated that the veteran actually had fairly normal 
left ventricular function and his dilated cardiomyopathy was 
nearly all right-sided.  He was chronically hypoxic requiring 
supplemental oxygen.  He had been significantly hypertensive 
in the past.  With his right heart failure, hypertension was 
not as obviously manifest but was a significant contributing 
factor to his life-threatening cardiopulmonary disease.  The 
physician stated that the veteran's cardiopulmonary disease 
was so severe that he had been evaluated for possible 
heart/lung transplant but was not deemed a candidate because 
of his age.  Dr. Ourieff went on to say:

Please take this letter as evidence that (the veteran) 
is limited to workload no greater than one to three 
metabolic equivalent (METS), in that he becomes 
profoundly symptomatic with routine activities of daily 
living.  He has severe end-stage cardiopulmonary disease 
and but for his age would be considered a transplant 
candidate.  His underlying lung disease has been 
significantly exacerbated and has a degree of causal 
relationship to his hypertension.

In his September 1998 substantive appeal, the veteran 
contended that his service-connected ailments had 
deteriorated to the point that a rating of 100 percent was 
more than justified; that as a result of years of 
hypertension he suffered congestive heart failure in December 
1991; that he disagreed with VA's clinical evaluation(s) with 
regard to METs, as he did not perform any exercise and could 
not perform had he been asked; that due to his severe lower 
back pain, he was unable to do any work, and that the problem 
had been overshadowed by his heart condition, which prevents 
him from doing any physical activity; and that his hernia had 
increased in size to the point that he could not wear formal 
or semiformal dress, and that he had to wear sweatsuits to 
hide the protruding hernia, which was visible to the naked 
eye. 

In October 1998, the RO issued a Supplemental Statement of 
the Case regarding evaluation of hypertensive heart disease, 
currently evaluated as 10 percent disabling.  Therein, the RO 
rated the veteran's disability under old rating criteria in 
effect prior to January 1998, and under the new rating 
criteria, effective January 1998.  The RO continued denial 
for an increased rating because the condition of hypertension 
alone had not manifested itself beyond a 10 percent 
evaluation.  The RO found that the veteran's severe 
nonservice-connected (heart) disability was the principal 
underlying cause for the manifestations of hypertension and 
because of its adjunct relationship, denial for an increased 
evaluation was proper.  The RO determined that hypertension, 
based on the evidence of record, was stable until the onset 
of the veteran's nonservice connected disability condition.  

Hypertensive Heart Disease

Prior to the revision to the regulations, Diagnostic Code 
7007 for hypertensive heart disease, a 100 percent rating was 
assigned if the disease was manifested by definite signs of 
congestive failure, more than sedentary employment precluded.  
A 60 percent rating was assigned for marked enlargement of 
the heart, confirmed by roentgenogram, or the apex beat 
beyond the midclavicular line, sustained diastolic 
hypertension, diastolic 120 or more, which may later have 
been reduced, dyspnea on exertion, more than light manual 
labor precluded.  The disorder was rated as 30 percent 
disabling with definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, moderate dyspnea on 
exertion.  The 30 percent rating the lowest evaluation, other 
than a noncompensable rating.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7007 (1997).  

Effective January 1998, the revised rating criteria provides 
for a 100 percent rating if the disorder is manifested by 
chronic congestive heart failure, or; a workload of three 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 60 percent rating is 
provided with more than one episode of acute congestive heart 
failure in the past year, or; a workload of greater than 
three METs but not greater than five METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
The disorder is rated as 30 percent disabling if manifested 
by a workload of greater than five METs but not greater than 
seven METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray.  A 10 percent 
rating is assigned if a workload of greater than seven METs 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous medication is 
required.  38 C.F.R. § 4.104, Diagnostic Code 7007 (1999).

In making this determination, the Board will consider the 
rating criteria in effect prior to January 1998 as well as 
the revised criteria.  The Court has held that, where the law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991); see also Dudnick v. Brown, 10 Vet. App. 79 (1997) 
(per curiam) (appellants' claims should be adjudicated under 
the version of the regulations most favorable to him).

The veteran was rated at zero percent prior to the change in 
regulations.  As detailed above, the veteran suffered 
myocardial infarction, and congestive heart failure in 
December 1991, for which thereafter he was hospitalized and 
received prolonged medical treatment.  The record shows that 
in June 1992, when the veteran initiated this appeal, his 
hypertension was said to be well controlled at one point, and 
at another point it went to 103 over 71.  Later in 1992, the 
veteran's hypertension was no longer controlled.  Other 
diagnoses of record include cardiomyopathy, and symptoms 
therein; and, ultimately, it is known that the veteran was an 
unsuccessful candidate for heart transplant.  The record 
shows that in March 1993, chest x-rays showed the heart size 
to be within normal limits.  In January 1998, the veteran was 
said to have severe pulmonary hypertension and severe right 
ventricular failure secondary thereto.  In February 1998, 
private records showed blood pressure of 100/88, and in March 
1998 it was 100/64.  In March 1998, it was noted that the 
veteran had moderate dyspnea with minimal exertion.  In May 
it was 90/60.  

Basically, the evidence shows that the veteran's symptoms 
seem to have included those enumerated by regulation.  
According to the rating criteria in effect prior to 1998, a 
minimum 30 percent rating required that the heart disorder be 
manifested by definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, moderate dyspnea on 
exertion.  That being the case, the veteran's disorder was 
30 percent disabling under the old rating criteria.  However, 
the more favorable criteria is the new criteria, and it will 
be the one applied here.  

Pursuant to the rating criteria that became effective in 
January 1998, a 30 percent rating applies if the heart 
disorder is manifested by cardiac hypertrophy as shown by an 
EKG, echocardiogram, or X-ray.  The medical evidence shows 
that the veteran's heart disease is manifested by severe 
right ventricular hypertrophy, which was determined as the 
result of diagnostic testing.  Most importantly, the 
veteran's doctor in September 1998, stated that the veteran 
was limited to workload no greater than one to three METS, 
and that he became profoundly symptomatic with routine 
activities of daily living.  This opinion, taken with the 
abundance of medical evidence detailed above, is enough to 
rate the veteran at 100 percent for a disorder now manifested 
by chronic congestive heart failure, or; a workload of three 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  While all of the 
diagnostic criteria therein is not met, most of it is met, 
and it reflects the most appropriate evaluation in this case.  
In accordance with the rating criteria effective in January 
1998, a 100 percent rating for hypertensive heart disease is 
warranted.  38 C.F.R. §§ 4.7, 4.104 (1999).


Chronic Low Back Syndrome, w/ Degenerative Disc Disease

The veteran's back disability is rated under Diagnostic Code 
5293 for intervertebral disc syndrome.  Therein, a 10 percent 
rating is assigned for mild intervertebral disc syndrome.  A 
20 percent evaluation may be assigned for moderate 
intervertebral disc syndrome with recurring attacks.  The 
next higher evaluation of 40 percent requires severe 
intervertebral disc syndrome productive of recurrent attacks 
with intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).

Other applicable codes include, Diagnostic Code 5292 for 
limitation of motion of the lumbar spine; which  allows for a 
20 percent evaluation when moderate, and a 10 percent 
evaluation is assignable for slight limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).

Under Diagnostic Code 5295 for lumbosacral strain, a 20 
percent evaluation may be assigned for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 10 percent 
evaluation is assignable with characteristic pain on motion.  
38 C.F.R. § 4.71a Diagnostic Code 5295 (1999).

At the March 1998 VA examination, the veteran was able to 
perform range of motion exercises for the back without pain, 
and in a normal capacity.  There was full flexion and full 
rotation of the lumbar spine.  Also, there was no evidence of 
mild intervertebral disc syndrome, in that there was no 
lumbosacral spine tenderness or muscle spasm noted.  Somewhat 
contrary, at that examination, the examiner explained that 
the veteran's history of pain and recurrent episodes of lower 
back pain were due to degenerative arthritis, as evidenced by 
x-ray in March 1993.  Under Diagnostic Code 5003, when 
limitation of motion of a specific joint is noncompensable, a 
rating of 10 percent is for application for each major joint 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed.  In this case, the veteran does not 
have objective evidence of pain or limitation of motion of 
the lumbar spine.  Accordingly, the veteran's low back 
disability is appropriately rated at zero percent.  38 C.F.R. 
§§ 4.7. 4.40, 4.45, 4.59; DeLuca v. Brown, supra; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1991) (explaining that 
functional loss due to pain is be rated at the same level as 
the functional loss were motion is impeded).


Rectus Muscle Hernia

The veteran's rectus muscle hernia disability has been rated 
by analogy to postoperative ventral hernia.  See 38 C.F.R. 
§ 4.20 (1999). 

Under Diagnostic Code 7339, for postoperative ventral hernia, 
for a small ventral hernia, not well supported by belt under 
ordinary conditions, or for a healed ventral hernia or 
postoperative wounds with weakening of the abdominal wall and 
an indication of the need for a supporting belt, a 20 
evaluation is assigned.  When a ventral hernia has healed, 
postoperative wounds, no disability, and no indication of the 
need for a supporting belt, a noncompensable evaluation is 
assigned.  38 C.F.R. § 4.114, Diagnostic Code 7339.

Because the VA and private medical records fail to 
demonstrate that the veteran's lower abdominal hernia is 
manifested by weakening of the abdominal wall and indication 
of the need for a supporting belt, the Board is unable to 
identify a basis to grant a compensable evaluation for this 
disorder.  Rather, in March 1998, the examiner stated that 
the veteran's abdomen was soft, nontender, with no masses or 
organomegaly.  Accordingly, the appeal is denied.  


ORDER

An evaluation in excess of 100 percent for hypertensive heart 
disease is granted, subject to the regulations pertinent to 
the disbursement of monetary funds.

A compensable evaluation for chronic low back syndrome, with 
degenerative disc disease is denied.

A compensable evaluation for rectus muscle hernia is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 


